In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: February 4, 2021

* * * * * * * * * *                           *   *    *
JASON CRAIG TOWNSEND,                                  *                 Unpublished
                                                       *
                                                       *
                  Petitioner,                          *                 No. 19-1532V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Ruling on Entitlement; Concession;
AND HUMAN SERVICES,                                    *                 Influenza (“flu”); Guillain-Barre
                                                       *                 Syndrome (“GBS”).
                  Respondent.                          *
*    *   *   *    * * * *           *    *    *   *    *

Nichole G. Booker, Mast Law Firm, Smithfield, NC, for petitioner.
Lauren Kells, U.S. Department of Justice, Washington, D.C., for respondent.

                                        RULING ON ENTITLEMENT1

        On October 2, 2019, Jason Craig Townsend (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he suffered Guillain Barre Syndrome (“GBS”) as a result of receiving the seasonal influenza
(“flu”) vaccine on October 26, 2016. Petition at Preamble (ECF No. 1). Petitioner also filed
accompanying medical records to support his petition.

        On February 2, 2021, respondent filed the Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Report (ECF No. 25).
Specifically, respondent states that petitioner has satisfied the criteria for GBS set forth in the

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
decision will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the decision will be posted on the
court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation
(“QAI”).

        In light of respondent’s position and the evidence in the record, I find that petitioner is
entitled to compensation.

       IT IS SO ORDERED.

                                                                     s/Thomas L. Gowen
                                                                     Thomas L. Gowen
                                                              Special Master




                                                 2